


Exhibit 10.2


AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September
25, 2013 (this “Amendment No. 1”), by and among Biomet Inc., an Indiana
corporation (the “Borrower”), LVB Acquisition, Inc., a Delaware corporation
(“Holdings”), each of the other Loan Parties, the Additional Term Lender party
hereto and Bank of America, N.A., as Administrative Agent.
WHEREAS, the Borrower, Holdings, the Lenders, the Administrative Agent, the
Swing Line Lender and L/C Issuer are parties to a Credit Agreement dated as of
September 25, 2007, as amended and restated as of August 2, 2012 and as further
amended by the First Incremental Term Facility Amendment dated as of December
27, 2012 (as amended, amended and restated, modified and/or supplemented through
and including the date hereof, including pursuant to that certain Second
Incremental Amendment, dated as of the date hereof (the “Second Incremental
Amendment”) but not including this Amendment No. 1, the “Credit Agreement”),
pursuant to which the Lenders have extended credit to the Borrower;
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower and the
Required Lenders may amend the terms of the Credit Agreement;
WHEREAS, the Additional Dollar Term B-2 Lender listed on the signature page
hereto has agreed to provide the Additional Dollar Term B-2 Commitment;
WHEREAS, each Converting Dollar Term B-1 Lender (as defined below) has agreed to
convert the entire aggregate principal amount of its Dollar Term B-1 Loan into a
like aggregate principal amount of Dollar Term B-2 Loan on the terms set forth
in this Amendment;
WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Citigroup Global
Markets Inc. are the joint lead arrangers and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Citigroup Global Markets Inc., Barclays Bank PLC, Goldman
Sachs Lending Partners LLC, J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC are the joint bookrunners for this Amendment No. 1;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION I.Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. Additionally,
as used herein, the following terms shall have the meanings indicated below:
“Additional Dollar Term B-2 Lender” means the Person identified on the signature
page to the Amendment No. 1 as the “Additional Dollar Term B-2 Lender.”
“Additional Dollar Term B-2 Loan Commitment” means the commitment of the
Additional Dollar Term B-2 Lender to make a Dollar Term B-2 Loan to the Borrower
on the Amendment No. 1






--------------------------------------------------------------------------------




Effective Date pursuant to Section 2 of this Amendment No. 1 in an aggregate
principal amount equal to $752,053,723.73.
“Converting Dollar Term B-1 Lender” means each Dollar Term B-1 Lender that has
executed a counterpart to this Amendment No. 1 specifying that such Dollar Term
B-1 Lender is electing to convert the entire aggregate principal amount of its
outstanding Dollar Term B-1 Loan to a Dollar Term B-2 Loan on the Amendment No.
1 Effective Date pursuant to Section 2 of this Amendment No. 1 Effective Date.
“Converted Dollar Term B-1 Loan” means each Dollar Term B-1 Loan held by a
Converting Dollar Term B-1 Lender immediately prior to the effectiveness of this
Amendment No. 1.


SECTION 2.    Add-On Dollar Term B-2 Loans.
(a)    Subject to the terms and conditions set forth herein, on the Amendment
No. 1 Effective Date (i) the Additional Dollar Term B-2 Lender agrees to make a
Dollar Term B-2 Loan to the Borrower in Dollars in an aggregate principal amount
equal to its Additional Dollar Term B-2 Loan Commitment and (ii) the Converted
Dollar Term B-1 Loan of each Converting Dollar Term B-2 Lender shall be
converted into a like aggregate principal amount of a Dollar Term B-2 Loan of
such Lender. The Term B-2 Loans established pursuant to this Section 2 shall be
identical to the Dollar Term B-2 Loans made pursuant to the Second Incremental
Amendment (the “Existing Dollar Term B-2 Loans”) and shall form a single Class
of Term Loans with the Existing Dollar Term B-2 Loans for all purposes of the
Credit Agreement. The Dollar Term B-2 Loans made pursuant to this Section 2
shall initially be in the form of a pro rata increase in the amount of each
outstanding Borrowing of Existing Dollar Term B-2 Loans. The Additional Dollar
Term B-2 Lender shall make the amount of its Dollar Term B-2 Loan available to
the Administrative Agent no later than 1:00 p.m., New York City time, on the
Amendment No. 1 Effective Date in Dollars and immediately available funds and
the Administrative Agent shall make the proceeds thereof available to the
Borrower in accordance with the funding instructions provided in the Committed
Loan Notice referred to in Section 4 of this Amendment No. 1. The Lenders party
hereto waive the requirement that the Borrowing of Dollar Term B-2 Loans in
connection with this Amendment No. 1 be a multiple of the listed amount under
Section 2.02(a) of the Credit Agreement.
(b)    Without duplication of required payments pursuant to Section 2(d) of the
Second Incremental Amendment, pursuant to Section 2.07(a) of the Credit
Agreement, the Borrower shall repay to the Administrative Agent for the ratable
account of the Dollar Term B-2 Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the first such day
following the Incremental Effective Date, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Dollar Term B-2 Loans borrowed
pursuant to Section 2(b) of Second Incremental Amendment and pursuant to Section
2(a) of this Amendment No. 1 on the Amendment No. 1 Effective Date (as such
repayment amounts shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05 of the Credit
Agreement); provided that at the time of any effectiveness of any Term Loan
Extension Amendment with respect the Dollar Term B-2 Loans, the scheduled
amortizations with respect to the Dollar Term B-2 Loans set forth above shall be
reduced ratably to reflect the percentage of Dollar Term B-2 Loans converted to
Extended Term Loans (but will not affect the amount of amortization received by
a given Dollar Term B-2 Lender with outstanding Dollar Term B-2 Loans)

2





--------------------------------------------------------------------------------




and (ii) on the Maturity Date applicable to the Existing Dollar Term B-2 Loans,
the aggregate outstanding principal amount of all Dollar Term B-2 Loans
outstanding on such date.
(c)    All other terms applicable to the Dollar Term B-2 Loans made or converted
pursuant to this Amendment No. 1 shall be identical to the terms of the Dollar
Term B-2 Loans made pursuant to the Second Incremental Amendment.
(d)     Notwithstanding anything to the contrary in the Credit Agreement, the
Borrower may provide the notice of the borrowing to the Administrative Agent
required under Section 2.02(a) of the Credit Agreement by delivery to the
Administrative Agent of a written Committed Loan Notice, in the form of Exhibit
A to this Incremental Agreement, not later than 1:00 p.m. New York City time (i)
one (1) Business Day prior to the funding if the Dollar Term B-2 Loans pursuant
to this Amendment No. 1 are to initially be Base Rate Loans and (ii) three (3)
Business Days prior to the funding if the Dollar Term B-2 Loans pursuant to this
Amendment No. 1 are initially to be Eurocurrency Rate Loans.
(e)    The Borrower shall prepay all Dollar Term B-1 Loans that are not
Converted Dollar Term B-1 Loans on the Amendment No. 1 Effective Date, together
with all accrued and unpaid interest on such Dollar Term B-1 Loans to, but not
including, the Amendment No. 1 Effective Date.
SECTION 3.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment No. 1, each Loan Party represents and warrants to
each of the Lenders and the Administrative Agent that, immediately before and
after giving effect to this Amendment No. 1 and the transactions contemplated
hereby:
(a)    the representations and warranties set forth in Article V of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects as of such earlier date; provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates; and
(b)    no Default or Event of Default shall have occurred and be continuing as
of the Amendment No. 1 Effective Date or would result from the making of the
Dollar Term B-2 Loans.
SECTION 4.    Conditions to Effectiveness. This Amendment No. 1 shall become
effective as of the date (the “Amendment No. 1 Effective Date”) on which each of
the following conditions shall have been satisfied:
(a)    the Administrative Agent (or its counsel) shall have received
counterparts of this Amendment No. 1 that, when taken together, bear the
signatures of (i) each Loan Party, (ii) the Administrative Agent, (iii) Lenders
constituting the Required Lenders, (iv) the Additional Dollar Term B-2 Lender
identified on the signature page hereto and (v) Converting Dollar Term B-1
Lenders with Converted Dollar Term B-1 Loans that, when aggregated with the
amount of the Additional Dollar Term B-1 Loan Commitment, are equal to the
aggregate principal amount of the Dollar Term B-1 Loans immediately prior to the
Amendment No. 1 Effective Date;

3





--------------------------------------------------------------------------------




(b)    the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions precedent set
forth in Sections 4.02(a) and 4.02(b) of the Credit Agreement shall have been
satisfied on and as of the Amendment No. 1 Effective Date;
(c)    the Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
the authorization of this Amendment No. 1 and amendment of the Credit Agreement
and the other transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Administrative Agent;
(d)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to the Mortgaged Property (together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the Borrower and the applicable Loan Party relating thereto)
and, if any such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance to the extent required pursuant to the last sentence
of Section 6.07 of the Credit Agreement;
(e)    the Administrative Agent shall have received favorable customary legal
opinions from (i) Cleary Gottlieb Steen & Hamilton LLP, New York counsel to the
Loan Parties, (ii) Ice Miller LLP, Indiana counsel to the Loan Parties, (iii)
Young Conaway Stargatt & Taylor, LLP, Delaware counsel to the Loan Parties and
(iv) Gunster, Yoakley & Stewart, PA, Florida counsel to the Loan Parties, in
each case, as to any matter reasonably requested by the Administrative Agent,
addressed to the Lenders and the Administrative Agent, dated the Amendment No. 1
Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent, which the Loan Parties hereby request such counsel to
deliver;
(f)    the Administrative Agent and the arrangers of this Amendment No. 1, as
applicable, shall have received (i) payment of all fees and other amounts due
and payable on or prior to the Amendment No. 1 Effective Date and (ii) to the
extent invoiced at least one (1) Business Day prior to the Amendment No. 1
Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket costs and expenses required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent;
(g)    the Administrative Agent shall have received, for the account of (i) the
Additional Term Lender (or shall be satisfied with the arrangements for the
payment of), an upfront fee in Dollars equal to 0.25% of the aggregate principal
amount of the Additional Dollar Term B-2 Loan Commitment and (ii) each
Converting Dollar Term B-1 Lender (or shall be satisfied with the arrangements
for the payment of), an upfront fee in Dollars equal to 0.25% of the aggregate
principal amount of the Converted Dollar Term B-1 Loans or such Lender;
(h)    the full borrowing of the Dollar Term B-2 Loans pursuant to the Second
Incremental Amendment shall have occurred; and
(i)    the Administrative Agent shall have received a Committed Loan Notice with
respect to the Dollar Term B-2 Loans to be borrowed pursuant to the Additional
Dollar Term B-2 Loan Commitment.

4





--------------------------------------------------------------------------------




The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date, and such notice shall be conclusive and binding.
SECTION 5.    Post-Closing Conditions. Within 90 days after the Amendment No. 1
Effective Date (or such longer period of time as may be agreed by the
Administrative Agent), with respect to each existing Mortgage, the Borrower
shall provide the Administrative Agent with such documentation with respect to
the Mortgaged Property, in each case in form and substance reasonably acceptable
to the Administrative Agent, as shall confirm the enforceability, validity and
perfection of the lien in favor of the Secured Parties after giving effect to
this Amendment No. 1, including, without limitation, either:
(a)    a favorable opinion, addressed to the Administrative Agent and each of
the Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, from local counsel in the jurisdiction in which the
Mortgaged Property is located substantially to the effect that:
(i)    the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Credit Agreement, as amended pursuant to this Amendment No. 1,
and the other documents executed in connection therewith, for the benefit of the
Secured Parties; and
(ii)    no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Amendment No. 1, and the other documents executed in connection
therewith, for the benefit of the Secured Parties; or
(iii)     each of the following:
(iv)    execute or cause the applicable Loan Party to execute an amendment to
each existing Mortgage (each, a “Mortgage Amendment”), and in form for recording
in the recording office where such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Administrative Agent;
(v)    cause to be delivered a favorable opinion of counsel to the Loan Parties,
addressed to the Administrative Agent and the Secured Parties party to the
Credit Agreement covering, among other things, the due authorization, execution,
delivery and enforceability of each Mortgage as amended by the applicable
Mortgage Amendment, and otherwise in form and substance reasonably satisfactory
to the Administrative Agent;
(vi)    cause to be delivered a date down endorsement to each existing title
insurance policy, which shall be in form and substance reasonably satisfactory
to the Administrative Agent and reasonably assure the Administrative Agent as of
the date of such endorsement that the Mortgaged Property subject to the lien of
such Mortgage is free and clear of all defects and encumbrances except those
Liens permitted under such Mortgage;

5





--------------------------------------------------------------------------------




(vii)    cause to be delivered to the Administrative Agent such affidavits,
certificates, information and instruments of indemnification as shall be
required to induce the title insurance company to issue the endorsements to the
title insurance policies contemplated in this Section 6 and evidence of payment
of all applicable title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the issuance of the
endorsements to the title insurance policies contemplated in this Section 6; and
(viii)    provide to the Administrative Agent evidence of payment by Borrower of
all search and examination charges escrow charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgage Amendments referred to above.
SECTION 6.    Reaffirmation of Guaranty and Security. The Borrower and each
other Loan Party, by its signature below, hereby (a) agrees that,
notwithstanding the effectiveness of this Amendment No. 1 or the Credit
Agreement, after giving effect to this Amendment No. 1, the Collateral Documents
continue to be in full force and effect and (b) affirms and confirms all of its
obligations and liabilities under the Credit Agreement and each other Loan
Document, in each case after giving effect to this Amendment No. 1, including
its guarantee of the Obligations and the pledge of and/or grant of a security
interest in its assets as Collateral pursuant to the Collateral Documents to
secure such Obligations (including the Incremental Term Loans), all as provided
in the Collateral Documents as originally executed, and acknowledges and agrees
that such obligations, liabilities, guarantee, pledge and grant continue in full
force and effect in respect of, and to secure, such Obligations under the Credit
Agreement and the other Loan Documents, in each case after giving effect to this
Amendment No. 1.
SECTION 7.    Reference to Agreement. From and after the Amendment No. 1
Effective Date, the terms “Agreement”, “this Agreement”, “herein”,
“hereinafter”, “hereto”, “hereof” and words of similar import, as used in the
Credit Agreement, shall, unless the context otherwise requires, refer to the
Credit Agreement as amended hereby, and the term “Credit Agreement”, as used in
the other Loan Documents, shall mean the Credit Agreement as amended hereby and
as may be further amended, supplemented or otherwise modified from time to time.
For the avoidance of doubt, any references to “the date hereof” in the Credit
Agreement shall refer to August 2, 2012.
SECTION 8.    Counterparts. This Amendment No. 1 may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopy or other electronic image scan
transmission of an executed counterpart of a signature page to this Amendment
No. 1 shall be effective as delivery of an original executed counterpart of this
Amendment No. 1. The Administrative Agent may also require that any such
documents and signatures delivered by telecopy or other electronic image scan
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopy or other electronic image scan
transmission.
SECTION 9.    Governing Law. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 10.    Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT NO. 1 OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH

6





--------------------------------------------------------------------------------




RESPECT TO THIS AMENDMENT NO. 1, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT
NO. 1, THE BORROWER, HOLDINGS, EACH OTHER GUARANTOR, THE ADMINISTRATIVE AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES NOT TO COMMENCE ANY SUCH LEGAL
ACTION OR PROCEEDING IN ANY OTHER JURISDICTION, TO THE EXTENT PERMITTED BY
APPLICABLE LAW. THE BORROWER, HOLDINGS, EACH OTHER GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AMENDMENT NO. 1 OR OTHER DOCUMENT RELATED
THERETO.
SECTION 11.    Headings. The headings of this Amendment No. 1 are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
SECTION 12.    No Novation. This Amendment No. 1 shall not extinguish the
Obligations for the payment of money outstanding under the Credit Agreement or
discharge or release the lien or priority of any Loan Document or any other
security therefor or any guarantee thereof, and the liens and security interests
existing immediately prior to the Amendment No. 1 Effective Date in favor of the
Administrative Agent for the benefit of the Secured Parties securing payment of
the Obligations are in all respects continuing and in full force and effect with
respect to all Obligations. Nothing herein contained shall be construed as a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Credit Agreement or instruments guaranteeing
or securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith. Nothing
expressed or implied in this Amendment No. 1 or any other document contemplated
hereby or thereby shall be construed as a release or other discharge of the
Borrower under the Credit Agreement or the Borrower or any other Loan Party
under any Loan Document from any of its obligations and liabilities thereunder,
and such obligations are in all respects continuing with only the terms being
modified as provided in this Amendment No. 1. The Credit Agreement and each of
the other Loan Documents shall remain in full force and effect, until and except
as modified hereby. This Amendment No. 1 shall constitute a Loan Document for
all purposes of the Credit Agreement. Each Guarantor further agrees that nothing
in the Credit Agreement, this Amendment No. 1 or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendment to
the Credit Agreement.
SECTION 13.    Notices. All communications and notices hereunder shall be given
as provided in the Credit Agreement.
SECTION 14.    Severability. If any provision of this Amendment No. 1 is held to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Amendment No. 1 and the other Loan Documents
shall not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

7





--------------------------------------------------------------------------------




SECTION 15.    Successors. The terms of this Amendment No. 1 shall be binding
upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns.
SECTION 16.    No Waiver. Except as expressly set forth herein, this Amendment
No. 1 shall not by implication or otherwise limit, impair, constitute a waiver
of or otherwise affect the rights and remedies of the Lenders or the Agents
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or of any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle the Borrower to receive a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
[Remainder of this page intentionally left blank]



8





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their duly authorized officers, all as of the date and year
first above written.
BIOMET, INC.
 
 
By: _/s/ Daniel P. Florin
Name: Daniel P. Florin
Title: Senior Vice President and Chief Financial
           Officer



LVB ACQUISITION, INC.
 
 
By: _/s/ Daniel P. Florin
Name: Daniel P. Florin
Title: Senior Vice President and Chief Financial
           Officer




[Amendment No. 1]



--------------------------------------------------------------------------------






EACH OF THE LOAN PARTIES LISTED BELOW, hereby consents to the entering into of
this Amendment No. 1 and agrees to the provisions hereof:
    BIOMET 3I, LLC 
BIOMET BIOLOGICS, LLC 
BIOMET EUROPE LTD. 
BIOMET FAIR LAWN LLC 
BIOMET FLORIDA SERVICES, LLC  
BIOMET INTERNATIONAL LTD. 
BIOMET LEASING, INC. 
BIOMET MANUFACTURING, LLC 
BIOMET MICROFIXATION, LLC 
BIOMET ORTHOPEDICS, LLC 
BIOMET SPORTS MEDICINE, LLC 
BIOMET U.S. RECONSTRUCTION, LLC 
BIOMET TRAUMA, LLC 
CROSS MEDICAL PRODUCTS, LLC 
EBI HOLDINGS, LLC 
EBI, LLC 
EBI MEDICAL SYSTEMS, LLC 
ELECTRO-BIOLOGY, LLC 
IMPLANT INNOVATIONS HOLDINGS, LLC INTERPORE CROSS INTERNATIONAL, LLC 
INTERPORE SPINE LTD. 
KIRSCHNER MEDICAL CORPORATION
 
 
By: _/s/ Daniel P. Florin
Name: Daniel P. Florin
Title: Senior Vice President and Chief Financial
           Officer


[Amendment No. 1]





--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as Administrative Agent
 
 
By: _/s/ Alysa A. Trakas______
Name: Alysa A. Trakas
Title: Director


[Amendment No. 1]





--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as Additional Dollar Term B-2 Lender
 
 
By: _/s/ Alysa A. Trakas____
Name: Alysa A. Trakas
Title: Director


[Amendment No. 1]





--------------------------------------------------------------------------------






The undersigned hereby consents to Amendment No. 1 and, to the extent indicated
below (but solely to the extent this counterpart has been countersigned by the
Administrative Agent), consents to convert its Dollar Term B-1 Loan into a
Dollar Term B-2 Loan on the Amendment No. 1 Effective Date.


                        
BANK OF AMERICA, N.A.


By: _/s/ Alysa A. Trakas_______________________    
Name: Alysa A. Trakas
Title: Director





[The above named Lender hereby consents to convert its Dollar Term B-1 Loan to a
Dollar Term B-2 Loan on the Amendment No. 1 Effective Date pursuant to Section 1
of Amendment No. 1 (indicate by inserting “X” in box below):






Accepted and Agreed to:


BANK OF AMERICA, N.A.


By: __________________________________
Name:
                     Title:]1 









































--------------------------------------------------------------------------------

1    Only required to be completed for Lenders converting Dollar Term B-1 Loans
to Dollar Term B-2 Loans.

[Amendment No. 1]





--------------------------------------------------------------------------------






[EXECUTED SIGNATURE PAGES OF ADDITIONAL TERM LENDERS ON FILE WITH THE
ADMINISTRATIVE AGENT]







[Amendment No. 1]





--------------------------------------------------------------------------------




EXHIBIT A
FORM OF
COMMITTED LOAN NOTICE
To:
Bank of America, N.A., as Administrative Agent
101 N. Tryon St.
NC1-001-05-46
Charlotte, NC 28255
Attention:  Brian Grueling

[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of September 25, 2007, as
amended and restated as of August 2, 2012 and as further amended by the First
Incremental Term Facility Amendment dated as of December 27, 2012 and the Second
Incremental Term Facility Amendment dated as of September 25, 2013 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Biomet, Inc., an Indiana corporation (the
“Borrower”), LVB Acquisition, Inc., a Delaware corporation (“Holdings”), Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer, each lender from time to time party
thereto, and each other party from time to time party thereto. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The undersigned, on behalf of the Borrower, hereby gives you notice,
irrevocably, pursuant to Section 2.02(a) of the Credit Agreement that it hereby
requests (select one):
•
A Borrowing of new Loans

•
A conversion of Loans

•
A continuation of Loans

to be made on the terms set forth below:  
(A)
Class of Borrowing
Dollar Term B-2 Loans
(B)
Date of Borrowing, conversion or
continuation (which is a Business Day)
                                        
(C)
Principal amount2
$2,111,459,354.69
(D)
Type of Loan3
                                        
(E)
Interest Period4
                                        

--------------------------------------------------------------------------------

2    Eurocurrency Rate Loans shall be in minimum of $2,500,000.
3    Specify Eurocurrency or Base Rate.
4    Applicable for Eurocurrency Borrowings/Loans only.

Ex. A-1



--------------------------------------------------------------------------------




The above request has been made to the Administrative Agent by telephone at
(980) 386-3767.

Ex. A-2



--------------------------------------------------------------------------------






BIOMET, INC.
By:                                                         
 
Name:
 
Title:













































[Committed Loan Notice]

Ex. A-3

